                Case 18-01067-reg         Doc 28          Filed 02/11/19   Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

IN RE: CASE NO. 18-10627                              )
                                                      )
TRINITY INVESTMENT GROUP, LLC                         )
                                                      )
                Debtor                                )
                                                      )
                                                      )
TRINITY INVESTMENT GROUP, LLC                         )
                                                      )
                Plaintiff                             )
                                                      )
        vs.                                           )           PROC. NO. 18-1067
                                                      )
SIGMA RESTAURANTS, INC., et al.                       )
                                                      )
                Defendants                            )

    DECISION AND ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

        On February 11, 2019

        By this adversary proceeding, the plaintiff/debtor seeks a determination as to the priority and

validity of liens held by three of its creditors – Sigma Restaurants, Bippus State Bank and Direct

Capital Corp.1 The plaintiff has filed a motion for summary judgment asking the court to declare

that Sigma’s lien is avoidable pursuant to § 544(a)(1) and § 550 of the United States Bankruptcy

Code because Sigma did not file its financing statement in Indiana and, thus, it does not have a

perfected security interest in the debtor’s assets.

        There has been no response to this motion within the time required by the local rules of this

court. See, N.D. Ind. L.B.R. B-7007-1(a). Consequently, the court may decide the motion based

       1
        Two other defendants originally named in this proceeding – Corporation Service Company
and U.S. Bank, N.A. – have been dismissed at the plaintiff’s request. The issues as to the remaining
defendants appear to be resolved and motions to approve partial final judgments as to them are
currently pending.
                 Case 18-01067-reg         Doc 28       Filed 02/11/19     Page 2 of 5




upon the proposition that “the facts as claimed and supported by admissible evidence . . . exist

without controversy . . . .” N.D. Ind. L.B.R. B-7056-1. This does not mean, however, that the

motion should be granted merely because it is unopposed. “[T]he party moving for summary

judgment has the burden to show that he is entitled to judgment under established principles; and,

if he does not discharge that burden, he is not entitled to judgment.” Adickes v. S.H. Kress and Co.,

398 U.S. 144, 161, 90 S. Ct. 1598, 1610 (1970). Thus, an unopposed motion cannot be granted

automatically. Instead, the court is required to go beyond the lack of opposition and make the further

finding that given the undisputed facts, summary judgment is proper as a matter of law. Weinco,

Inc. v. Katahn Associates, Inc., 965 F.2d at 565, 568 (7th Cir. 1992).

        As debtor-in-possession, the plaintiff has most of the powers and duties of a trustee, 11

U.S.C. § 1107, including the ability to avoid unperfected security interests for the benefit of

creditors. 11 U.S.C. § 544(a)(1). See also, In re Fowler, 201 B.R. 771, 779 (Bankr. E.D. Tenn.1996)

(“If the holder of a security interest in the debtor’s property fails to perfect that interest prior to the

filing of the bankruptcy, the trustee can avoid that interest, reducing the holder to the status of an

unsecured creditor.”). That is what the debtor/plaintiff is seeking to do here. Whether Sigma’s

security interest is unperfected is a matter of state law, see, Butner v. United States, 440 U.S. 48, 54-

57, 99 S.Ct. 914 (1979), and the determination is made as of the date of the petition. See, 11 U.S.C.

§ 544 (trustee’s powers arise “as of the commencement of the case.”).

        A security interest and perfection of it are two separate things. No one argues that Sigma

does not have a security interest in the debtor’s business assets. Rather, the argument is centered

around whether that interest was properly perfected and, if not, whether it can be avoided by the

debtor-in-possession for the benefit of creditors. Perfection of this type of security interest occurs


                                                    2
                Case 18-01067-reg         Doc 28       Filed 02/11/19     Page 3 of 5




when a financing statement is filed with the appropriate authority. IC 26-1-9.1-308; 26-1-9.1-312;

26-1-9.1-501.

        The debtor is an LLC which was organized and registered in Indiana. Its principal place of

business is located in Bluffton, Indiana, its books and records are kept there and its management

employees operate out of that office. Matter of Trinity Investments, LLC, Case No. 18-10627,

Decision dated Aug. 30, 2018. It operates several Subway restaurants in the Toledo, Ohio area. The

debtor purchased the restaurants from Sigma, giving it a promissory note and a security interest in

the debtor’s tangible and intangible assets, including its equipment, accounts, and any licenses and

contract rights exclusive of franchise rights. Sigma attempted to perfect that interest by filing a

financing statement in Ohio.

        At issue is where Sigma needed to file in order to perfect its interest – Ohio where the

Subway locations are or Indiana where the debtor is located. Both Indiana and Ohio have adopted

Article 9 of the Uniform Commercial Code and, as it pertains to perfection of security interests, the

provisions are the same.2 Both provide that the law of the jurisdiction in which the debtor is located

governs perfection of a security interest. I.C. 26-1-9.1-301; Ohio Rev. Code § 1309.301. The

location of the debtor is its place of business where it conducts its affairs, I.C. 26-1-9.1-307(a); Ohio

Rev. Code § 1309.307(a), and if it is a registered organization, it is located in the state in which it

was organized. I.C. 26-1-9.1-307(e); Ohio Rev. Code § 1309.307(E). But, to complicate things

slightly, both statutes provide that if the debtor is an organization that has more than one place of

business, it is located “at its chief executive office.” I.C. 26-1-9.1-307(b)(3); Ohio Rev. Code


        2
        Although the parties’ security agreement provides that the laws of the State of Ohio apply,
given the provisions of the statutes, the result is the same regardless of whether the court applies of
the law of Ohio or the law of Indiana.

                                                   3
                 Case 18-01067-reg        Doc 28       Filed 02/11/19     Page 4 of 5




§ 1309.307(B)(3). Although that phrase is not defined, it is construed to mean the location “where

the debtor manages the main part of its business operations or other affairs.” I.C. 26-1-9.1-307; Ohio

Rev. Code § 1309.307 Uniform Commercial Code Comment.

        To put it another way:

        Assume a court sitting in Ohio is determining the right of a secured creditor against
        goods located in Ohio belonging to a company doing business in Ohio but
        incorporated in Illinois. The Ohio court should look at 9-301(1) and 9-307; these two
        provisions of Ohio law will direct the court to look at Illinois law to see whether the
        secured creditor has filed the proper documents in the proper place, in this case,
        Springfield. If the secured creditor has properly filed in Illinois, section 9-301(3)(C)
        instructs the Ohio Court to grant the secured creditor the rights and priority of a
        perfected secured creditor under Ohio law. 4 James J. White, Robert S. Summers &
        Robert A. Hillman, Uniform Commercial Code § 31:44 (Practitioner Treatise Series,
        6th ed. 2015). See also, In re Aura Systems, 347 B.R. 720, 723 (Bankr. C.D. Cal.
        2006) (“under both California and Delaware law, there is a single place to perfect a
        security interest in collateral owned by a Delaware corporation, wherever the
        collateral may be located. That location is the office of the Delaware Secretary of
        State.”).

        Trinity is located in Indiana. It is a registered limited liability company organized in Indiana.

It maintains its principal office in Indiana. It manages it business operations from its office located

in Bluffton, Indiana. The only connection to Ohio is the location of the various restaurants. Taken

together, Trinity “manages the main part of its business operations” in Indiana. Consequently, its

“chief executive office” is in Indiana. Indiana is where Sigma needed to file in order to perfect its

security interest. It did not.

        Having considered Trinity Investment Group’s motion for summary judgment, together with

the materials submitted thereto, the court finds that there is no genuine issue of material fact and the

plaintiff/debtor, Trinity Investment Group is entitled to judgment as a matter of law.

        IT IS THEREFORE ORDERED that Trinity Investment Group, LLC’s motion for summary



                                                   4
               Case 18-01067-reg        Doc 28       Filed 02/11/19   Page 5 of 5




judgment is granted; Sigma Restaurants does not have a perfected security interest in the debtor’s

personal property and its lien may be avoided. Judgment will be entered accordingly.



                                                 /s/ Robert E. Grant
                                             Chief Judge, United States Bankruptcy Court




                                                 5
